The record in this case shows that the responsible officials of the City reduced Siers, defendant in error, from the grade of detective sergeant to the ultimate position of "dog catcher" in the department of safety. It requires little judicial imagination to perceive in such course of action a scheme to so humiliate the reduced officer as to amount to his practical discharge without cause in violation of the intent of the Civil Service provisions of the St. Petersburg Charter. I agree that this officer's reinstatement should be affirmed. *Page 347